IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,984-01


                          EX PARTE EDWARD GUERRA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1526245-A IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated assault of a family member and sentenced to forty-

five years’ imprisonment. The First Court of Appeals affirmed his conviction. Guerra v. State, No.

01-17-00464-CR (Tex. App.—Houston [1st Dist.] Oct. 16, 2018)(not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective by improperly informing him that he

would be sentenced to no more than twenty year’s imprisonment if he pleaded guilty, by failing to

call character witnesses, and by failing to discuss with Applicant his right to testify on his own

behalf. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                       2

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 22, 2020
Do not publish